DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 03/27/2020.
B.	Claims 1-21 remains pending.
  
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2a.	Claims 1-8 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8 are directed to a program per se as they are directed to a GUI element and claims 16-21 are directed towards a module, which as described in the specification is mere software; a computer program per se is not included in one of the statutory categories of invention and is believed to be non-statutory. 
2b.	Examiner recommends adding language that states that the User interface and module are executed by a computer comprising a processor, as one example. More information about this matter is covered in the Annex IV of the Interim Guidelines for Subject matter Eligibility. 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/guidelines101_20051026.pdf




Claim Rejections - 35 USC § 102
3a.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3b.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3c.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Stachura, Thomas (US Pub. 2019/0187962), herein referred to as “Stachura”.


As for claims 1, 9 and 16, Stachura teaches. An application user interface and corresponding method of claim 9 and module of claim 16 operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory, the application user interface configured to perform a method comprising (fig. 1 depicts computing environment for customizing a spreadsheet to then be converted and customized into a web application):

a) displaying, in a user interface, a plurality of cell rows and a plurality of cell columns arranged in a grid form, the first row of cells including a plurality of cell column headings and each other row of cells including a common column row selector indicator cell and one or more other cells associated with one or more of the plurality of column headings (par. 70, fig. 2 user interacting with Graphical User Interface GUI does so by inputting through known techniques within the art data into the spreadsheet to be saved and viewed and/or acted upon later);

b) a user, via the user interface, selecting a plurality of rows of cell entries by selecting a respective selector indicator of all rows to be copied, the selected plurality of rows including a subset of a total number of rows displayed and a noncontinuous group of sequential rows where at least one nonselected row is located and displayed between two selected rows (par. 71, user input from the GUI can be manual or the system can automate the input for identifying data sources for the conversion into a web application); and

c) displaying in the user interface a drop-down menu including a plurality of user selectable options, the user selectable options including a user selectable command to copy the plurality of selected rows  (par. 190 drop down menus listing options example explained) and a common predetermined subset of the associated column entries to a workspace memory, the workspace memory configured to enable the user to copy the plurality of selected rows and predetermined subset of the associated column entries 

As for claims 2, 11 and 17, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1 and corresponding method of claim 9 and module of claim 16, wherein the user selectable options include one or more of copy to clipboard, copy to archive, copy to chat message, and copy to document (par. 73, options creates web data store using data from spreadsheet).

As for claim 3, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1, wherein the user selectable options include one or more of copy to clipboard, copy to archive, copy to chat message, and copy to document (par. 73, options creates web data store using data from spreadsheet).

As for claims 4, 12 and 18, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1 and corresponding method of claim 9 and module of claim 16, wherein the method is operatively associated with a web-based system and the user interface is accessible via a web browser (par. 59 web browser and web based 

As for claim 5, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1, wherein the plurality of cell rows are associated with a plurality of service ticket entries, and each service ticket entry including a row of cells including a common column entry ordered row selector indicator cell and one or more other column entry cells including a service ticket number, a company associated with the service ticket number, company contact, contact title, contract name and queue associated with the service ticket number (par. 169 record keeping from a company consists of company specific records for a given output to a web application from a company populated spreadsheet with company specific data sources).

As for claims 6, 13 and 19, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1 and corresponding method of claim 9 and module of claim 16, wherein the cell grid is one of a data table, a spreadsheet, a data form, and a data template (fig. 20, data table/ spreadsheet depicted).

As for claims 7, 14 and 20, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1 and corresponding method of claim 9 and module of claim 

As for claims 8, 15 and 21, Stachura teaches. The application user interface operatively associated with a computer device for bulk copying data from a cell grid to a workspace memory according to claim 1 and corresponding method of claim 9 and module of claim 16, wherein step c) comprises: displaying, in the user interface, a drop-down menu including a plurality of user selectable options, the user selectable options including a user selectable command to copy the plurality of selected rows and a common predetermined subset of the associated column entries to a workspace memory, the workspace memory configured to enable the user to copy the plurality of selected rows and predetermined subset of the associated column entries into one or more of an application, a user file and a program file, and the common predetermined subset of the associated column entries including a noncontinuous group of sequential columns where at least one column not included in the subset is located and displayed between two columns included in the predetermined subset (par.113 selection of subset of columns/data sources. Par. 196-197 designer selects subset of data sources/ columns from spreadsheet GUI to be converted into the web application wherein the designer selects which non-continuous columns can be edited by visitors to the web application along with other options that can be configured by the designer as outlined throughout the disclosure).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


DOCUMENT-IDENTIFIER:    US 20200184149 A1 
 
TITLE:                  SYSTEMS AND METHODS FOR A VISUAL INTERFACE FOR 
                        GRID-BASED PROGRAMS
ABSTRACT: 
 
The current disclosure provides techniques for visualizing text expressions in 
spreadsheet cells in a more intuitive and user friendly manner by mapping 
syntactic elements of the text expressions to two-dimensional (2D) 

graphical user interface, wherein the syntactic relationships between syntactic 
elements in the text expressions are rendered as spatial relationships between 
the 2D elements in the 2D configuration.  In one embodiment, a method for 
converting a text expression into a 2D configuration comprises selecting a 
spreadsheet cell based on input received from a user input device, wherein the 
spreadsheet cell comprises a text expression, parsing the text expression, 
using a logic subsystem, into at least a first syntactic element, mapping the 
first syntactic element, using the logic subsystem, to a first two-dimensional 
(2D) element, and displaying the first 2D element in a graphical user interface 
via a display subsystem. 


 
TITLE:                  TRANSLATING A USER'S WORKING CONTEXT FROM ONE OPERATING 
                        SYSTEM AND ASSOCIATED APPLICATIONS TO A DIFFERENT 
                        OPERATING SYSTEM AND ASSOCIATED APPLICATIONS
ABSTRACT: 
 
Systems and methods for transferring data are disclosed.  A method includes: 
receiving an indication to transfer data from a first application on a first 
computer device running on a first operating system to a second application on 
a second computer device running on a second operating system that is different 
than the first operating system; extracting the data from the first application 
on the first computer device based on the receiving; and transmitting the data 
to the second computer device based on the extracting. 






Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 15, 2022